{¶ 1} Proposition of Law No. I is dismissed, sua sponte, as having been improvidently accepted. On consideration of Proposition of Law No. IV, the judgment of the court of appeals is affirmed on the authority of State v. Hodge, 128 Ohio St.3d 1, 2010-Ohio-6320, 941 N.E.2d 768. On consideration of Proposition of Law No. VI, the judgment of the court of appeals is affirmed on the authority of State v. Dunlap, 129 Ohio St.3d 461, 2011-Ohio-4111, 953 N.E.2d 816.
O’Connor, C.J., and Pfeifer, Lundberg Stratton, O’Donnell, Lanzinger, Cupp, and McGee Brown, JJ., concur.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Katherine Mullin, Assistant Prosecuting Attorney, for appellee.
Robert L. Tobik, Cuyahoga County Public Defender, and Erika Cunliffe, Assistant Public Defender, for appellant.
Ron O’Brien, Franklin County Prosecuting Attorney, and Sheryl Prichard, Assistant Prosecuting Attorney, urging affirmance for amicus curiae, Franklin County Prosecuting Attorney.